Citation Nr: 1827265	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  09-28 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance and/or housebound status. 


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her son 


ATTORNEY FOR THE BOARD

J. Murray, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to December 1972, August 1973 to May 1983, November 1990 to December 1991, and January 1992 to June 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in relevant part, denied the benefit sought on appeal.  Jurisdiction has since been transferred to the RO in Philadelphia, Pennsylvania.

In July 2015, the Veteran and son provided testimony before the undersigned at a videoconference hearing.  A transcript of the hearing has been associated with the claim file.

In November 2015, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include updating the claims folder with the Veteran's VA treatment records and affording her with a new VA examination in conjunction with her claim.  A review of the claims folder reflects compliance with the remand directives, and no additional action is needed at this time. 

The Board acknowledges that additional VA medical records have been associated with the claims folder since it was last adjudicated in a July 2016 supplemental statement of the case (SSOC).  Although the Veteran indicated her desire for initial consideration of the additional records, a review of those records does not demonstrate that they are relevant to the reason for the continued denial of her SMC claim - specifically, that her need for regular aid and attendence is a result of her nonservice-connected residuals of cerebral vascular accident, and not her service-connected disabilties.  As such, the Board finds that it may proceed with adjudication of the appeal without prejudice to the Veteran.  See 38 C.F.R. § 19.31 (2017).


FINDINGS OF FACT

1.  The Veteran is not blind, a patient in a nursing home, bedridden, or has a single disability rated as 100 percent disabling.

2.  The preponderance of the competent evidence does not demonstrate that due to her service-connected disabilities, the Veteran requires the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life due, or is she substantially confined to her dwelling and its immediate premises.


CONCLUSION OF LAW

The criteria for special monthly compensation (SMC) due to the need for regular aid and attendance and/or housebound status are not met.  38 U.S.C. §§ 1114 (l), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In compliance with the November 2015 remand directives, the Veteran's claims folder was updated with her VA treatment records records and she was afforded with VA examinations in March 2016 in conjunction with her claim.  In addition, a supplement VA medical opinion was obtained in June 2016 that addressed whether the Veteran's service-connected disabilities resulted in her need for regular aid and attendance of another or rendered her permanently housebound.  

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

2.  Special Monthly Compensation (SMC) 

Regular Aid and Attendance 

Entitlement to SMC based on the regular need of aid and attendance is based on a showing that due to service-connected disability, the claimant is (1) blind, or (2) a patient in a nursing home, or (3) requires the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life.  38 C.F.R. §§ 3.350, 3.351 (2017).  

Although the Veteran complains of blurred vision, the medical record does not show that the Veteran is blind.  See March 2016 VA aid and attendance examination report.  Nor does the evidence show that the Veteran is a resident of a nursing.  The Veteran's VA treatment records show that she lives in a rental property with her son.  The remaining question in this case is whether the Veteran required regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life due to service-connected disability.  38 C.F.R. §§ 3.350, 3.351.

The elements considered in making a determination regarding the third basis for establishing entitlement to aid and attendance benefits include the inability, due to service-connected disability, to perform such tasks as to dress and undress oneself, to maintain ordinary cleanliness, adjust prostheses, to feed oneself, to attend to the wants of nature, or to have such physical or mental incapacity that the care or assistance on a regular basis of another person to protect the veteran from hazards or dangers incident to his daily environment is necessary.  38 C.F.R. § 3.352 (a) (2017).  A finding that the veteran is "bedridden" provides a proper basis for the determination.  Bedridden will be that condition which, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  38 C.F.R. § 3.352 (a). 

The particular personal functions that the veteran is unable to perform must be considered in connection with the veteran's condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352. 

The Veteran asserts that she is unable to care for herself and she has need of assistance for her activities of daily living.   See January 2009 notice of disagreement and August 2009 substantive appeal.  During her July 2015 Board hearing, the Veteran and her son both testified that she needs regular assistance from another to perform her activities of daily living.   In an April 2016 statement from her son (and caregiver), he stated that the Veteran is "housebound 100%" and he needs to help her with all of her activities of daily living.  Both the Veteran and her son believe that she requires full-time homecare assistances. 

The Veteran is currently service-connected for posttraumatic stress disorder (PTSD), migraine headaches, right foot disability, dermatitis, chronic fatigue, vaginitis, gingivitis, and allergic rhinitis.  VA treatment records show that she has other significant medical conditions, which include status post cerebral vascular accident (CVA) in February 2008, left side hemiplegia, hypertension, cervical spine fracture, hyperlipidemia, and impaired glucose tolerance.  

VA treatment records show that the Veteran received VA home care assistance from April 2008 to September 2011 and she again received home care assistance starting in May 2012.  These records also note that the Veteran resides with her son who provides her assistance with her activities of daily living.  The VA treatment records consistently show that the Veteran required the assistance of another person to help transport her to medical appointments since the CVA in 2008, and she required assistance with handling of her finances since May 2011.  

In support of her claim, the Veteran has submitted VA aid and attendance questionnaire, VA Form 21-2680, completed by her treating medical provider dated in May 2008.  Her current diagnoses included status post cerebral vascular accident in February 2008, left side hemiplegia, wheelchair bound, PTSD, hypertension, migraines, and left ankle fracture.   It was noted that the Veteran was unable to move her left upper and left lower extremities, which rendered her in need of assistance with bathing, dressing, and toileting.  She was not ambulatory and she could not travel independently.  In addition, she suffered from blurred vision since the CVA.  It was also noted that the Veteran has required home base primary care since April 2008.  

The Veteran submitted additional VA aid and attendance questionnaire, VA Form 21-2680, completed by her treating medical provider dated in June 2014 and April 2016.  In both of these reports, it was noted that the Veteran's status post CVA in 2008 and residual left hemiplegia restricted her activities of daily living and her ability to function.  It was also noted that the Veteran was able to leave her home to attend medical appointments with assistance of another. 

In the report of a June 2010 VA PTSD examination, it was noted that the Veteran received in-home mental health treatment.  The VA examiner noted that the Veteran reported that she had received assistance with bathing, cleaning her home and other tasks due to her medical problems, but after a time, she declined further assistance and indicated that she managed bathing and dressing independently, albeit slowly.  Based on the findings from clinical evaluation and review of the claims folder, the VA examiner concluded that the Veteran did not have problems with activities of daily living because of her PTSD disability, but she clearly appeared to have some difficulties due to her physical medical problems. 

The reports of  March 2016 VA general medical and aid and attendance examinations show that the Veteran was not legally blind, she was not confined to her bed, and she was able to travel beyond her home with the assistance of another.   The Veteran reported that her son assists her with meal preparation, medication, and hygiene activities, and she was able to walk on boardwalk with the use of her cane.  The Veteran indicated that she could perform all functions of self-care.   The VA examiner noted that the Veteran's residuals of CVA resulted in impairment that impacted her ability to protect herself from daily environment.  It was also noted that the Veteran did not have restrictions with leaving the home, she had vision better than 5/200 in both eyes, and her left upper extremity impairment impacts her ability to bath and toilet.  The VA examiner noted that in addition to her service-connected disabilities, the Veteran also had left sided weakness due to nonservice connected CVA in 2008.  The residuals of CVA included mild left arm contracture as well as left-sided hemiparesis, as well as urinary incontinence.  The VA examiner concluded that the Veteran would benefit from regular assistance with cleaning, food preparation, oversight of medication, and house chores.  

In a June 2016 VA supplemental medical opinion report, the VA examiner concluded that based on review of the claims folder, including VA examinations, the Veteran's service-connected disabilities do not require that she receives regular aid and attendance for activities of daily living or to protect herself from daily environment, or render her housebound. 

The Board finds that the competent medical evidence of record shows that the Veteran requires aid and attendance of another person for her activities of daily living and for protection against the hazards or dangers incident to daily life, but not because of the severity of her service-connected disabilities. 

The preponderance of competent evidence of record shows that her non-service-connected disabilities, not her service-connected disabilities, have resulted in significant impairment which requires to her to receive assistance in activities of daily living and to protect against hazards of her daily environment.  The VA medical records do not indicate that the Veteran's PTSD and migraines service-connected disabilities are the source of her impairment that renders her in need of regular aid and attendance from another.  In addition, these records do not indicate that her right foot, skin, gynecological, allergic rhinitis, or dental disabilities resulted in impairment in the ability to perform the activities of daily living or to protect her from the dangers of his home environment.  Rather, those disabilities were hardly mentioned at all in the VA medical records.  The Veteran's service-connected disabilities were not productive of the muscle weakness or limitation of motion that impaired the Veteran's mobility and ability to use her left arm; rather, evidence demonstrates that the Veteran's residuals of CVA resulted in weakness in her left upper and lower extremities which impacted her ability to ambulate and engage in activities of daily living.  

The impact of the Veteran's non-service-connected disabilities on her ability to function weighs heavily against her claim for SMC.  

The Board finds that although the Veteran does require aid and attendance, the preponderance of the evidence demonstrates that it is not on the basis of impairment due to her service-connected disabilities.  The Board has considered the Veteran's assertions that her service-connected disabilities resulted in her need for regular aid and attendance, but has placed greater probative value competent medical evidence of record.  The Board finds that the preponderance of the evidence demonstrates that the Veteran required the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life due to her service-connected disabilities.  

In addition, the evidence of record does not demonstrate that the Veteran is "bedridden", and she has been able to leave her home with the assistance of another to attend her medical appointments.  

Accordingly, the claim for special monthly compensation based on the need for the regular aid and attendance by another person must be denied.  38 U.S.C. § 1114 (l); 38 C.F.R. §§ 3.350, 3.352(a).

Housebound 

SMC is alternatively payable for being permanently housebound by reason of a service-connected disability or disabilities.  This requirement is met when the Veteran has a single service-connected disability rated at 100 percent and (1) another service-connected disability rated at 60 percent or more, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C. § 1114 (s) (West 2014); 38 C.F.R. § 3.350 (i) (2016). 

The Veteran is currently service-connected for PTSD rated as 70 percent disabling; migraine headaches rated as 50 percent disabling; left foot disability rated as 10 percent disabling; dermatitis rated as 10 percent disabling; fatigue disability rated as 10 percent disabling; and vaginitis, gingivitis, and allergic rhinitis each rated as noncompensable.  She has been awarded entitlement to a total disability rating due to individual unemployability (TDIU) as a result of her combined service-connected disabilities.  See April 1998 rating decision.  As a result, the Board finds that the Veteran does not have a single service-connected disability rated at 100 percent and separate service-connected disability rated at 60 percent. 

The "permanently housebound" requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities will continue throughout his or her lifetime.  38 C.F.R. § 3.350 (i).  

The competent evidence of record does not demonstrate that the Veteran has been substantially confined to her dwelling during the pendency of the appeal.  The record shows unequivocally that the Veteran continued to attend her medical appointments.  VA treatment records starting in 2008 show that the Veteran had a physical health decline and that she required home health assistance.  However, this decline has not been attributed to her service-connected disabilities, but rather as a result of her nonservice-connected residuals of CVA.  The Board finds that the Veteran was not substantially confined to her dwelling as a result of her service-connected disabilities. 

In light of the foregoing, the Veteran does not qualify for special monthly compensation by reason of being housebound due to service-connected disability.  As such, the Board finds that the preponderance of the evidence is against the Veteran's SMC claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the SMC claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

ORDER

Entitlement to special monthly compensation based on the need for aid and attendance of another and housebound status is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


